DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 3-5 and 8-10 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mathematical formulas/equations. This judicial exception is not integrated into a practical application because the claim recite a mathematical formula/calculation that is used to perform random parameter steps, comparing parameters and implementing rules. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the combination of additional elements in the claims such as selecting multiple target nodes within a network amount to no more than mere instructions to apply the exception using a generic computer component. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIANG XIN (CN 110990718 A) and further in view of Chaudhry (KR 2020108728 A). 
Re Claim 1 & 6, LIANG XIN teaches a method for selecting multiple target nodes within a social network, which is configured to put a message to the target nodes in the social network to achieve a target passing node number, the method for selecting multiples target nodes within the social network comprising: 
performing a selecting step to select a plurality of simulation nodes from a plurality of nodes in the social network according to a simplified swarm forming rule; (LIANG XIN; FIG. 1-5; Page(s) 2-5; The embodiment(s) detail a large scale social network that employs various nodes, Monte Carlo simulation and algorithm based swarm optimization.) 
LIANG XIN does not explicitly suggest performing a simulation passing node number calculating step to calculate a simulation passing node number of the simulation nodes according to a Monte Carlo simulation method and a layer search method; and performing a target node updating step to update the simulation nodes and the simulation passing node number as the target nodes and the target passing node number according to a simplified swarm updating rule, respectively; wherein in response to determining that the simulation passing node number is smaller than the target passing node number, the selecting step, the simulation passing node number calculating step and the target node updating step are performed again.
However, in analogous art, Chaudhry teaches performing a simulation passing node number calculating step to calculate a simulation passing node number of the simulation nodes according to a Monte Carlo simulation method and a layer search method; and (Chaudry; FIG. 1-3; Page(s) 2-6; The embodiment(s) detail node calculation associated with Monte Carlo simulation and a tree search method (layer search method).). 
performing a target node updating step to update the simulation nodes and the simulation passing node number as the target nodes and the target passing node number according to a simplified swarm updating rule, respectively; (Chaudry; FIG. 1-3; Page(s) 2-8; The embodiment(s) detail comparable methodology that includes updating of selected nodes in the simulation and particle swarm optimization.) 
wherein in response to determining that the simulation passing node number is smaller than the target passing node number, the selecting step, the simulation passing node number calculating step and the target node updating step are performed again. (Chaudry; FIG. 1-3; Page(s) 2-8; The embodiment(s) detail comparable methodology that includes updating of selected nodes in the simulation and particle swarm optimization.)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify LIANG XIN in view of Chaudry to calculate simulation associated with Monte Carlo for the reasons of creating a method of Monte Carlo tree search methods. (Chaudhry Abstract) 

Claim(s) 2 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIANG XIN (CN 110990718 A), in view of Chaudhry (KR 2020108728 A) and further in view of Tesauro et al. (US 2013/0185039 A1). 
	Re Claim 2 & 7, LIANG XIN-Chaudry discloses the method for selecting the multiple target nodes within the social network of claim 1, yet does not explicitly suggest wherein the simulation passing node number calculating step comprises: performing a propagating probability verifying step to verify a propagating probability between each two of the nodes connected to each other in the social network according to the Monte Carlo simulation method, to form a feasible network model, wherein the feasible network model comprises the propagating probability; performing a layer searching step to calculate a propagating node number of the feasible network model according to the layer search method; and performing an expectation value calculating step to repeatedly perform the propagating probability verifying step and the layer searching step, and count an expectation value to calculate the simulation passing node number according to the propagating node number.  
However, in analogous art, Tesauro teaches wherein the simulation passing node number calculating step comprises: 
performing a propagating probability verifying step to verify a propagating probability between each two of the nodes connected to each other in the social network according to the Monte Carlo simulation method, to form a feasible network model, (Tesauro; FIG. 1-5; Background, Summary,  ¶ [0057]-[0063]; The embodiment(s) detail methods similar in concept and scope that details probability, likelihood and Monte Carlo simulation and a method.) 
wherein the feasible network model comprises the propagating probability; (Tesauro; FIG. 1-5; Background, Summary,  ¶ [0057]-[0063]; A models composed of various calculations.) 
performing a layer searching step to calculate a propagating node number of the feasible network model according to the layer search method; and (Tesauro; FIG. 1-5; Background, Summary,  ¶ [0057]-[0063]; A tree based search associated with nodes and the model.) 
performing an expectation value calculating step to repeatedly perform the propagating probability verifying step and the layer searching step, and count an expectation value to calculate the simulation passing node number according to the propagating node number.  (Tesauro; FIG. 1-5; Background, Summary,  ¶ [0057]-[0063]; The performance of various calculation, search, likelihood, simulations, nodes and propagation.) 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify LIANG XIN-Chaudry in view of Tesauro to propagate possibilities for the reasons of planning and sequential decision making of Monte Carlo Simulations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2443